Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites a “taski”, which is not in the disclosure. Even if this is merely a typo for “tasuki” [which is more relevant for Kimonos], tasuki is also not mentioned in the disclosure, and is thus considered new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joubert (WO2017216469A1) and the official notice of the examiner.
Regarding claim 1, Joubert teaches;
An information processing device (taught as an assistance device, paragraph 0001) comprising: 
a central processing unit (CPU) (taught as an on-board computer, paragraph 0050) configured to: 
acquire a traveling time of a vehicle from a place of departure to a destination (taught as displaying [and thus implicitly determining] the time before arriving at the final destination, paragraph 0076) based on road information along a traveling route from the place of departure to the destination (taught as information relating to navigation, such as speed limit, paragraph 0093, using a navigation aid/GPS, paragraph 0070), and a period of time required for a task performed by a user (taught as estimating the total duration of a task, paragraph 0014-0015), wherein the traveling route and the traveling time are acquired using route search technology (taught as using a navigation aid/GPS, paragraph 0070) and the task performed by the user includes at least one of assembling a product, drafting a manuscript, conducting research, preparing a CAD design, programing or preparing a kimono dressing for delivery at the destination (exemplified as a presentation to be worked on, paragraph 0039, Fig 6, which is in the same vein of drafting a manuscript/preparing a product such that one of ordinary skill in the art would think it obvious to similarly work on a manuscript vs a presentation [involving writing, outlining, and research]); 
derive a period of time that the user performed the task outside the vehicle (taught as estimating the total duration of a task, and estimate a time remaining, paragraph 0014-0015, which implies a difference between the total and remaining time such that the task has been started), based on information indicating that the user has started the task outside the vehicle or the user has suspended the task outside the vehicle (taught as using MAN analysis, paragraph 0057, which determines progress in the task, paragraph 0062, such as from obtaining information from a diary or scheduler, paragraphs 0115-0116); 
derive a period of time required for a remaining task (taught as estimating a duration of remaining until the end of the task, paragraph 0064); 
output a suggestion for departure in the vehicle as a notification through a terminal device (taught as suggesting the driver to schedule tasks during autonomous driving, paragraph 0039, and further triggering a display based on starting a task/driving phase, paragraph 0017), when the derived period of time required for the remaining task becomes less than or equal to the acquired traveling time (taught as an estimated time based on the duration remaining in the task and the scheduled driving, paragraph 0017); and 
cause the vehicle to automatically travel along the traveling route by controlling at least one of a drive motor, a braking device, and a steering device when the user enters the vehicle (taught as engaging in autonomous driving, paragraph 0042, which includes a current route and display and control, paragraph 0081).
While “by subtracting the derived period of time that the user performed the task outside the vehicle from the acquired period of time required for the task” is not explicitly taught, the examiner takes official notice that it would be obvious to one of ordinary skill in the art to derive the remaining time for a task based on subtracting the derived/elapsed time from the total time required for the task as a well-known premise of the associative property, where a+b=c implies a=c-b [a=time remaining, b=time elapsed, and c=total time].

Regarding claim 2, Joubert teaches;
The information processing device according to claim 1 (see claim 1 rejection), wherein the CPU is configured to: output the suggestion for departure when the period of time required for the remaining task becomes shorter than the traveling time (taught as setting tasks that have an estimated total duration [previously recited to include time remaining within a task, paragraph 0015] less than or equal to the duration remaining in the driving phase, paragraph 0105).

Regarding claim 5, it has been determined that claim 5 has no further limitations apart from those preciously addressed in claim 1. Therefore, claim 5 is rejected under the same rationale as claim 1.

Regarding claim 6, Joubert teaches;
The information processing device according to claim 1 (see claim 1 rejection), wherein the notification of the suggestion for departure in the vehicle includes at least one of a character, an image, or a sound (taught as when the task has to start at an estimated time, trigger a display on the screen representative of the task/phase, paragraph 0017, such as shown in Fig 2 that includes icons/images regarding the task, P2’).  

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Joubert (WO2017216469A1), and further in view of Garden (US20170290345A1).
Regarding claim 3, Joubert teaches;
The information processing device according to claim 1 (see claim 1 rejection). However, Joubert does not explicitly teach; wherein the CPU is configured to: acquire the traveling time from the place of departure to the destination by way of a transit site necessary for the remaining task.
Garden teaches; wherein the CPU is configured to: acquire the traveling time from the place of departure to the destination by way of a transit site necessary for the remaining task (taught as the deliver manifest accounting for multiple orders simultaneously, such as delivering an order on the way to another customer’s order, based on the sequence of orders, step 1210 Fig 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pathfinding via a required transit site as taught by Garden in the system taught by Joubert in order to improve the ability to complete tasks. As taught in Garden, autonomously adjusting a delivery itinerary to include ingredient replenishment allows one to be flexible and accommodate differing work conditions as necessary (paragraph 0103 and 0193).

Regarding claim 4, Joubert teaches;
The information processing device according to claim 1 (see claim 1 rejection). However, Joubert does not explicitly teach; wherein the CPU is configured to: acquire a desired time of arrival at the destination, and output a task start time for the task to be completed at the desired time of arrival, based on the period of time required for the task.
Garden teaches; wherein the CPU is configured to: acquire a desired time of arrival at the destination, and output a task start time for the task to be completed at the desired time of arrival, based on the period of time required for the task (taught as dispatching when the vehicle such that the cooking of the food item is completed just prior to arrival at the destination [assembly time is shorter than transit time], abstract).    
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pathfinding via a required transit site as taught by Garden in the system taught by Joubert in order to improve the ability to complete tasks. As taught in Garden, autonomously adjusting a delivery itinerary to include ingredient replenishment allows one to be flexible and accommodate differing work conditions as necessary (paragraph 0103 and 0193).

Regarding claim 7, Joubert teaches;
The information processing device according to claim 1 (see claim 1 rejection). However, Joubert does not explicitly teach; wherein the traveling route from the place of departure to the destination includes one or more transit sites between the place of departure and the destination, wherein the one or more transit sites include a stop for receiving a component to complete the task performed by the user.
Garden teaches; wherein the traveling route from the place of departure to the destination includes one or more transit sites between the place of departure and the destination (taught as a manifest, paragraph 0192, where multiple deliveries are performed sequentially as a fulfillment queue, Fig 12), wherein the one or more transit sites include a stop for receiving a component to complete the task [the examiner notes that “for” is intended use language, and thus the system merely needs to be capable of performing the actions to meet the limitation] performed by the user (taught as determining and scheduling refill times for ingredients, paragraph 0103, which would imply going to a facility to acquire the necessary ingredients as a step in automatically adjusting the delivery itinerary and cooking process, such as suggested in paragraph 0193, in order to reflect the need to refill as suggested in paragraph 0103).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pathfinding via a required transit site as taught by Garden in the system taught by Joubert in order to improve the ability to complete tasks. As taught in Garden, autonomously adjusting a delivery itinerary to include ingredient replenishment allows one to be flexible and accommodate differing work conditions as necessary (paragraph 0103 and 0193).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joubert (WO2017216469A1), and further in view of Garden (US20170290345A1), as evidenced by Yagasuri (https://yagasurikimono.wordpress.com/2016/02/24/kitsuke-101-preparing-kimono-before-dressing/ 2016) and the official notice of the examiner.
Regarding claim 8, Joubert teaches;
An information processing device (taught as an assistance device, paragraph 0001) comprising: 
a central processing unit (CPU) (taught as an on-board computer, paragraph 0050) configured to: 
acquire a traveling time of a vehicle from a place of departure to a destination (taught as displaying [and thus implicitly determining] the time before arriving at the final destination, paragraph 0076) based on road information along a traveling route from the place of departure to the destination (taught as information relating to navigation, such as speed limit, paragraph 0093, using a navigation aid/GPS, paragraph 0070), and a period of time required for a task performed by a user (taught as estimating the total duration of a task, paragraph 0014-0015), wherein the traveling route and the traveling time are acquired using route search technology (taught as using a navigation aid/GPS, paragraph 0070); 
derive a period of time that the user performed the task outside the vehicle (taught as estimating the total duration of a task, and estimate a time remaining, paragraph 0014-0015, which implies a difference between the total and remaining time such that the task has been started), based on information indicating that the user has started the task outside the vehicle or the user has suspended the task outside the vehicle (taught as using MAN analysis, paragraph 0057, which determines progress in the task, paragraph 0062, such as from obtaining information from a diary or scheduler, paragraphs 0115-0116); 
derive a period of time required for a remaining task (taught as estimating a duration of remaining until the end of the task, paragraph 0064); 
output a suggestion for departure in the vehicle as a notification through a terminal device (taught as suggesting the driver to schedule tasks during autonomous driving, paragraph 0039, and further triggering a display based on starting a task/driving phase, paragraph 0017), when the derived period of time required for the remaining task becomes less than or equal to the acquired traveling time (taught as an estimated time based on the duration remaining in the task and the scheduled driving, paragraph 0017); and 
cause the vehicle to automatically travel along the traveling route by controlling at least one of a drive motor, a braking device, and a steering device when the user enters the vehicle (taught as engaging in autonomous driving, paragraph 0042, which includes a current route and display and control, paragraph 0081).
While “by subtracting the derived period of time that the user performed the task outside the vehicle from the acquired period of time required for the task” is not explicitly taught, the examiner takes official notice that it would be obvious to one of ordinary skill in the art to derive the remaining time for a task based on subtracting the derived/elapsed time from the total time required for the task as a well-known premise of the associative property, where a+b=c implies a=c-b [a=time remaining, b=time elapsed, and c=total time].
However, Joubert does not explicitly teach;
and the task performed by the user includes preparing a kimono dressing for delivery at the destination; 
acquire the traveling time from the place of departure to the destination by way of a transit site necessary for the remaining task, wherein the transit site is a place where there is at least one of an obi belt, a taski, or an accessory of kimono; 
Garden teaches; acquire the traveling time from the place of departure to the destination by way of a transit site necessary for the remaining task (taught as, the deliver manifest accounting for multiple orders simultaneously, such as delivering an order on the way to another customer’s order, based on the sequence of orders, step 1210 Fig 12, and determining and scheduling refill times for ingredients, paragraph 0103, which would imply going to a facility to acquire the necessary ingredients as a step in automatically adjusting the delivery itinerary and cooking process, such as suggested in paragraph 0193, in order to reflect the need to refill as suggested in paragraph 0103).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pathfinding via a required transit site as taught by Garden in the system taught by Joubert in order to improve the ability to complete tasks. As taught in Garden, autonomously adjusting a delivery itinerary to include ingredient replenishment allows one to be flexible and accommodate differing work conditions as necessary (paragraph 0103 and 0193).
However, Garden does not explicitly teach;
and the task performed by the user includes preparing a kimono dressing for delivery at the destination, wherein the transit site is a place where there is at least one of an obi belt, a taski, or an accessory of kimono.
 The specific task and related specific transit site recited merely amounts to intended use; the invention has no requirements on the kind of task to be performed that would affect the claimed device, and thus one of ordinary skill in the art would think to replace one task with another, similar task. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987). 
As taught by Yagasuri, the method of preparing a kimono merely requires the components of the kimono, and no additional resources to execute. Thus, similar tasks to preparing a kimono, which would be obvious to one of ordinary skill in the art, would indicate simple activities such as folding and assembling material. Thus, the examiner takes official notice that one of ordinary skill in the art would think to replace a task [such as a presentation of a project] as claimed in the system taught by Joubert as modified by Garden, with a similar skill level task, such as preparing a kimono.

Response to Arguments
The applicant argues on pages 6-7 of the remarks that Joubert does not teach working on a presentation, and thus does not teach the amended claim material. The examiner respectfully disagrees.
Joubert, in Fig 6, as identified by the applicant, illustrates a display of the screen of the dashboard, which displays a timeline. As recited in Joubert, this is “intended to suggest the driver to schedule tasks within the framework of the presentation of his project provided for in the planning of his day” (paragraph 0039). In other words, the screen is displaying a timeline [PG -> LT -> PN], where tasks are scheduled within the planning of the day (such as at 11:00), which includes the presentation of his project (also in paragraph 0119, as an icon explicitly identifying preparation of a project). Thus, the presented idea is working on a presentation of a project. Taken more broadly, one could argue for generically working on a project, which has a presentation as well. Indeed, Joubert additionally discusses meeting with others as appointments in the day to travel to in transit to the place of arrival in the evening (paragraph 0119).  Thus, Joubert teaches the amended limitations by addressing a presentation of a project to be worked on in transit. 
Applicant argues that Garden does not remedy the deficiency of Joubert regarding the amended material. The examiner respectfully disagrees. Garden additionally teaches making a pizza [corresponding to assembling a product] in transit. Garden does suggest that the autonomous construction can be alternatively considered to be controlled by a human operator (paragraph 0068), and thus would be considered a task performed by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/               Examiner, Art Unit 3662  

/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662